IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-629

                                        No. COA21-749

                                  Filed 20 September 2022

     New Hanover County, Nos. 18 CRS 058548, 058553

     STATE OF NORTH CAROLINA

                  v.

     ERIC JAMES FAUCETTE, Defendant.


           Appeal by Defendant from judgments entered 19 February 2021 by Judge

     Richard Kent Harrell in the New Hanover County Superior Court. Heard in the

     Court of Appeals on 25 May 2022.


           Attorney General Joshua H. Stein, by Assistant Attorney General Asher P.
           Spiller, for the State.

           William D. Spence for defendant-appellant.


           MURPHY, Judge.


¶1         Defendant Eric James Faucette appeals the trial court’s denial of his motion

     to dismiss a charge of identity theft based on the sufficiency of the evidence.

     Defendant has several theories as to why there was insufficient evidence presented

     at trial to support his conviction under N.C.G.S. § 14-113.20, but we need not reach

     the merits of those arguments as the State concedes that “there was insufficient

     evidence presented at trial showing that Defendant knowingly used identifying

     information of another person living or dead within the meaning of the identity theft
                                      STATE V. FAUCETTE

                                        2022-NCCOA-629

                                       Opinion of the Court



     statute.” As we agree with both parties that there was insufficient evidence showing

     that Defendant intended to fraudulently represent that he was any actual person

     living or dead, the trial court erred in denying Defendant’s motion to dismiss. We

     therefore vacate Defendant’s conviction.

                                       BACKGROUND

¶2         On 7 November 2018, Curtis Frashure received a phone call regarding a

     disturbance at a trailer he owned. Frashure was told that Defendant, a former tenant

     of Frashure, was destroying the trailer, tearing holes in the wall, and tearing doors

     down. Frashure had previously told Defendant that he was no longer permitted to

     live in the trailer. Upon receiving the phone call, Frashure contacted his friend James

     Hinson, who lived across the street, and asked Hinson to find out what was going on

     at his trailer. Frashure then called 911 to report the disturbance.

¶3         After speaking with Frashure, Hinson and Mary Baisden, Hinson’s fiancé,

     walked over to Frashure’s home, where they observed Defendant picking through a

     trashcan. Hinson told Defendant that he was not supposed to be there, that Frashure

     had told Defendant to leave, and that Defendant would need to go. Without giving

     any verbal response, Defendant stepped away from the trashcan and struck Hinson

     in the head with a machete. Hinson then sought to disarm Defendant by punching

     him but was not successful.
                                        STATE V. FAUCETTE

                                          2022-NCCOA-629

                                         Opinion of the Court



¶4           During their encounter, Hinson was hit with the machete multiple times.

      Baisden eventually led Hinson back to their trailer, where they called 911. Hinson

      was then taken to New Hanover Regional Medical Center where he received stitches

      and staples on the lacerations on his head. In addition to scarring, the assault left

      Hinson with recurring headaches, which still recurred at the time of trial.

¶5           After the assault, Defendant fled and eventually checked himself into New

     Hanover Regional Medical Center. Defendant told hospital personnel that his name

     was David Bostic and that his date of birth was 24 September 1972. Defendant

     eventually left the hospital, apparently without receiving medical services or

     treatment, wearing a bracelet identifying his name as David Bostic and his date of

     birth as 24 September 1972.

¶6           Later that evening, Defendant was arrested by Sergeant Joshua Bryant. At

     trial, Sgt. Bryant testified that he stopped Defendant after observing him riding a

     bicycle without the required safety equipment. Sgt. Bryant observed what appeared

     to be blood on Defendant’s clothes. He also recognized Defendant from a picture that

     had been texted to him by another officer. Defendant began talking about the incident

     and, while speaking to Sgt. Bryant, stated that he “went into the hospital under

     another person’s name.”

¶7           On 18 February 2019, Defendant was indicted on charges of assault with a

     deadly weapon inflicting serious injury and identity theft. At trial, with respect to the
                                         STATE V. FAUCETTE

                                           2022-NCCOA-629

                                          Opinion of the Court



     identity theft charge, the State argued that Defendant gave the hospital false

     information because he had an outstanding charge for failing to appear in court. The

     State introduced and published a video recording of an interview of Defendant

     conducted by John Carpenter, a former detective of the New Hanover County Sherriff’s

     Office. During Defendant’s interview, Defendant stated that he gave the false name

     to the hospital because he had a failure to appear. He further stated, in reference to

     giving the false information to the hospital, “[t]his is just me protecting myself from

     not [sic] having to go to jail.” Defendant further indicated that the information he

     provided to the hospital did not belong to a real person. Defendant stated that he

     thought he could just be “John Doe” at the hospital, and “that’s all it was.” He also

     stated, in reference to the false name and birthdate, “that person doesn’t even exist.”

¶8           At trial, the wristband that Defendant obtained upon being admitted at the

     hospital was also introduced into evidence. The name on the wristband was “David

     Bostic,” and the birthdate on the wristband was 24 September 1972.              Carpenter

     testified that he contacted a man named David Bostic who verified that he did not visit

     the hospital on 7 November 2018. The State then called David Bostic himself, who

     testified he lived in Pender County,1 did not visit New Hanover Regional Medical



              1We take judicial notice that Pender and New Hanover are adjoining counties. See
      Lineberger v. N.C. Dep’t of Corr., 189 N.C. App. 1, 6, 657 S.E.2d 673, 677 (quoting West v.
      G.D. Reddick, Inc., 302 N.C. 201, 203, 274 S.E.2d 221, 223 (1981)) (“Appellate courts may
                                            STATE V. FAUCETTE

                                               2022-NCCOA-629

                                             Opinion of the Court



       Center on 7 November 2018, did not know Defendant, and had never given Defendant

       permission to use his identity. He also testified that his date of birth was 28 May 1975.

¶9             At the close of the State’s evidence, Defendant made a motion to dismiss the

       charge of identity theft based on the sufficiency of the evidence. Defendant’s motion

       was denied. Subsequently, Defendant renewed his motion to dismiss at the close of all

       evidence, which was again denied. Defendant timely appealed.

                                                ANALYSIS

¶ 10           The sole issue on appeal is whether the trial court erred in failing to dismiss

        the charge of identity theft at the close of all evidence on the ground that the evidence

        was insufficient to establish every element of the crime pursuant to N.C.G.S. § 15A-

        1227. See generally N.C.G.S. § 15A-1227 (2021). Defendant argues that the evidence

        presented was not sufficient to convince a rational trier of fact to find each element

        of this charge beyond a reasonable doubt and, therefore, the trial court should not

        have allowed this charge to go to the jury. The State concedes that this argument is

        correct, and we agree.




        take judicial notice ex mero motu on ‘any occasion where the existence of a particular fact is
        important . . . .’ [Facts subject to judicial notice are those] which are either so notoriously
        true as not to be the subject of reasonable dispute or ‘capable of demonstration by readily
        accessible sources of indisputable accuracy’ . . . .”), aff’d per curiam in part, disc. rev.
        improvidently allowed in part, 362 N.C. 675, 669 S.E. 2d 320 (2008).
                                          STATE V. FAUCETTE

                                           2022-NCCOA-629

                                          Opinion of the Court



¶ 11         “We review the trial court’s denial of a motion to dismiss de novo.” State v.

       Sanders, 208 N.C. App. 142, 144, 701 S.E.2d 380, 382 (2010). “This Court, under a

       de novo standard of review, considers the matter anew and freely substitutes its own

       judgment for that of the trial court.” Id. (citing State v. Williams, 362 N.C. 628, 632-

       33, 669 S.E.2d 290, 294 (2008)).

                    A defendant’s motion to dismiss should be denied if there
                    is substantial evidence (1) of each essential element of the
                    offense charged, or of a lesser offense included therein, and
                    (2) of defendant’s being the perpetrator of such offense.
                    Substantial evidence is such relevant evidence as a
                    reasonable mind might accept as adequate to support a
                    conclusion. When ruling on a motion to dismiss, the trial
                    court must view the evidence in the light most favorable to
                    the State, making all reasonable inferences from the
                    evidence in favor of the State.          The trial court in
                    considering such motions is concerned only with the
                    sufficiency of the evidence to carry the case to the jury and
                    not with its weight. Contradictions and discrepancies are
                    for the jury to resolve and do not warrant dismissal.

       Id. at 144-45, 701 S.E.2d at 382-83 (marks and citations omitted).

¶ 12         N.C.G.S. § 14-113.20 provides, in pertinent part, that identity theft exists

       when “[a] person . . . knowingly obtains, possesses, or uses identifying information of

       another person, living or dead, with the intent to fraudulently represent that the

       person is the other person . . . for the purpose of avoiding legal consequences[.]”

       N.C.G.S. § 14-113.20(a) (2021) (emphasis added). N.C.G.S. § 14-113.20(b) further

       provides a non-exclusive list of information that constitutes “identifying information”
                                         STATE V. FAUCETTE

                                           2022-NCCOA-629

                                          Opinion of the Court



       within the meaning of the statute. See N.C.G.S. § 14-113.20(b) (2021); State v. Miles,

       267 N.C. App. 78, 89, 833 S.E.2d 27, 34 (2019), disc. rev. denied, 373 N.C. 588, 837

       S.E.2d 891 (2020).

¶ 13         This Court has determined that another person’s actual name, date of birth,

       and address may constitute forms of identifying information under N.C.G.S. § 14-

       113.20(b). See Miles, 267 N.C. App. at 89, 833 S.E.2d at 34. In State v. Miles, the

       defendant went to Duke Regional Hospital to receive treatment for gunshot wounds

       after fleeing from an assault with a deadly weapon. Id. at 80-81, 833 S.E.2d at 29-

       30. Upon arrival, the defendant gave the hospital the actual name, date of birth, and

       address of another person, Jerel Thompson. Id. On these facts, we found that a

       name, date of birth, and address of another person are “possible forms of identifying

       information where a defendant, like [the] defendant in the instant case, uses the

       information for the purposes of escaping arrest or other legal consequences and

       possibly to receive hospital services for his injuries.” Id. at 89, 833 S.E.2d at 34.

¶ 14         Here, however, there was no evidence presented that an actual person matched

       the identifying information on Defendant’s hospital wristband: David Bostic, born on

       24 September 1972. And Defendant did not give the hospital an address. While the

       State’s evidence, taken in the light most favorable to it, indicated that Defendant

       gave the false name of David Bostic and a false birthdate to hospital personnel and

       further showed that he did so for the purpose of avoiding arrest for a failure to appear,
                                           STATE V. FAUCETTE

                                             2022-NCCOA-629

                                            Opinion of the Court



       there was no evidence presented at trial to connect Defendant’s use of this

       information with an actual person, living or dead. The individual named David Bostic

       who testified at trial did not have the same birthdate the State’s evidence suggested

       Defendant provided the hospital, and the remaining evidence presented at trial does

       not indicate that anyone could have used the information given by Defendant to

       identify any real person.

¶ 15          Therefore, under the facts of this case and a plain reading of the statute, there

       was insufficient evidence at trial to show that Defendant “knowingly . . . use[d]

       identifying information of another person, living or dead, with the intent to

       fraudulently represent that [Defendant was] the other person” within the meaning of

       N.C.G.S. § 14-113.20(a). N.C.G.S. § 14-113.20(a) (2021).

                                                CONCLUSION

¶ 16          There was insufficient evidence at trial to show that Defendant intended to

       fraudulently represent he was the David Bostic who testified at trial or that

       Defendant used the identifying information of any other actual person, living or dead.

       Accordingly, the trial court erred in denying Defendant’s motion to dismiss, and his

       conviction for identity theft under N.C.G.S. § 14-113.20(a) is vacated.2



               2 We note that, because Defendant’s sentence for the identify theft conviction was to
       be served concurrently with an equivalent term of imprisonment for the assault conviction,
       which Defendant did not challenge on appeal, vacatur of the identify theft conviction does
       not necessitate a new sentencing hearing.
                    STATE V. FAUCETTE

                     2022-NCCOA-629

                    Opinion of the Court



VACATED.

Judges ARROWOOD and CARPENTER concur.